DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is being considered by the examiner.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 02/09/2021.  Claims 1-10 have been amended. No claim has been cancelled. Claim 11 has been newly added. Claims 1-11 are currently pending in the application. 
The rejections to claims 2-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendments to the above claims.

Response to Argument
Applicant’s argument filed on 02/09/2021 has been fully considered but it is not persuasive.
Applicant submits “In one embodiment, Cohen describes that data indicative of the handwritten annotation may rely on images of the pen-writing tip and/or the handwritten characters. But Cohen is silent concerning determining a relative motion between a tip of the pen  (Remarks, page 5, the third paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “wherein interpreting the relative motion of the pen includes determining a relative motion between a tip of the pen and the virtual line”. Figure 3 of Cohen shows the motion of the tip of the pen 210 relative to the virtual line 250. The writing detector module 230 is operable to generate information indicative of a handwriting movement between the tip of the pen 210 and the virtual line. Therefore, Cohen discloses the amended claim limitation “wherein interpreting the relative motion of the pen includes determining a relative motion between a tip of the pen and the virtual line”. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-10 of US. Patent No. 10,254,856. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of the US. Patent 10,254,856 as shown in the following tables and the discussion thereafter. 
Current Application
US Patent 10,254,856
1.         A method, comprising:
; 
presenting the virtual line as a guide for alignment of pen strokes written by a wearer of the wearable head device;
tracking a relative motion of a pen held by the wearer as the pen is moving along a surface when guided by the virtual line, wherein the tracking comprises:        
capturing images of the pen as the pen moves relative to the virtual line, using a camera in the wearable head device; and
overlaying on the captured images, the virtual line; and
interpreting the relative motion of the pen to determine a written pattern, wherein interpreting the relative motion of the pen includes determining a relative motion between a tip of the pen and the virtual line.

          presenting a virtual line as digital content in a see-through display of a head-

             

            tracking a motion of a pen held by the wearer relative to the virtual line as the pen is moving along a surface when guided by the virtual line, wherein the tracking involves using a camera in the head-worn computer to capture images of a pen motion, and overlaying on the captured images of the motion the virtual line; and
           interpreting the motion of the pen relative to the virtual line to determine a written pattern.,
           wherein the pen includes an IMU that detects pen movements, and wherein the pen movements detected by the IMU are used in connection with the motion of the pen relative to the virtual line to determine the written pattern.

Claim 2 of the present application corresponds to claim 1 of US Patent No. 10,254,856.
Claims 3-10 of the present application corresponds to claims 3-10 of US Patent No. 10,254,856, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US. Pub. No. 2011/0109595, hereinafter “Cohen”) in view of Bannai et al. (US. Pub. No. 2006/0170652, hereinafter “Bannai”), further in view of Kim et al. (US. Patent No. 8,482,527, hereinafter “Kim”).
As to claim 1,    (Currently Amended) Cohen discloses a method [abstract], comprising:

presenting the virtual line as a guide for alignment of pen strokes written by a wearer of the wearable head device [figure 52, the virtual line is used as a guide for alignment of pen strokes written by the user, paragraph 249];
tracking a relative motion of a pen held by the wearer as the pen is moving along a surface when guided by the virtual line [figure 52, capturing a relative motion of the pen “720” held by the user as the pen is moving along a surface “3410” when guided by the virtual line, paragraph 249, capture an instance of a hand-formed entry in a content area, such as the handwritten], wherein the tracking comprises: 
capturing images of the pen as the pen moves relative to the virtual line, using a camera in the wearable head device [figure 52, paragraph 172, capture images of the pen-writing tip relative to the virtual line using the camera “646” in the wearable head device “610”]; and
overlaying, on the captured images, the virtual line [figure 52, overlaying the virtual line on the captured images]; and
interpreting the relative motion of the pen to determine a written pattern [paragraphs 172-174, to acquire data indicative of the handwritten annotation in response to detected movements by the pen tip, acquire data indicative of the handwritten annotation in response to images of the pen tip, to generate information indicative of a user expression associated with the recognizable aspect of the item], wherein interpreting the relative motion of the pen includes determining a relative motion between a tip of the pen and the virtual line [figure 3, “230” detects pen 
Cohen does not disclose generating a virtual line as digital content in a see-through display of a wearable head device.
Bannai teaches a head-worn computer has a see-through display [paragraph 6, “an optical see-through HMD”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the head-worn computer of Cohen to have a see-through display, as taught by Bannai, in order to provide an image of a mixed reality space formed by compositing a physical space and a virtual space. (Bannai, paragraph 1).
Cohen, as modified by Bannai, does not disclose generating a virtual line as digital content in a display of a wearable head device.
Kim teaches to generate a virtual line as digital content in a display of a wearable head device [figures 6A-B, generate a virtual line as digital content in the display of HMD “100”];
presenting the virtual line as a guide for alignment of pen strokes written by a wearer of the wearable head device [figure 6B, present virtual line “420” as a guide for alignment of pen strokes “430” written by the user “10”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the head-worn computer of Cohen to generate a virtual line as digital content in a display of a wearable head device; and presenting the virtual line as a guide for alignment of pen strokes written by a wearer of the wearable head device, as taught by Kim, such that the user can efficiently use the pen. (Kim, column 7, ll. 15-17).
claim 2,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1, wherein the pen includes an IMU [Cohen, figure 3, writing detector module “230”, paragraph 97, accelerometer to detect a handwriting movement] that detects pen movements, and wherein the IMU detected pen movements are used in connection with the relative motion to determine the written pattern [Cohen, figure 3, “230” detects pen movements in connection with the relative motion to determine the written pattern on the surface “281”]. 
As to claim 3,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1 wherein the virtual line is presented as a portion of a note [Cohen, figure 3, virtual line is presented as a portion of a note].
As to claim 4,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1 wherein the virtual line is presented as a portion of a message template [Cohen, figure 3, virtual line is presented as a portion of a message template].
As to claim 6,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1 wherein the virtual line is presented as a portion of a writing teaching platform [Cohen, figure 3, virtual line is presented as a portion of a writing teaching platform].
As to claim 8,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1 wherein the virtual line is presented as a portion of a drawing teaching platform [Cohen, figure 3, virtual line is presented as a portion of a drawing teaching platform].
As to claim 9,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1, wherein the written pattern is presented in the see-through 
As to claim 10,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 9, wherein the presentation is in real time [Cohen, figure 52, presentation is in real time].
As to claim 11,     (New) Cohen, as modified by Bannai and Kim, discloses the method of claim 9, wherein interpreting the relative motion of the pen includes determining a relative motion between a tip of the pen and the virtual line [Cohen, figure 3, “230” detects pen movements in connection with the relative motion to determine the written pattern of the tip of the pen on the surface “281” relative to the virtual line “250”, paragraph 97].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Bannai, further in view of Kim, as applied to claim 1 above, further in view of Sharpe et al. (US. Patent No. 6,642,945, hereinafter “Sharpe”).
As to claim 5,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1.
Cohen, as modified by Bannai and Kim, does not disclose the virtual line is presented as a portion of an email template.
Sharpe teaches a virtual line is presented as a portion of an email template [figure 3, virtual lines used as a portion of an email template].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the displayed virtual line of Cohen to be a portion of an email template, as taught by Sharpe, in order to allocate to each item based on that item’s size (Harris, column 2, ll. 39).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Bannai, further in view of Kim, as applied to claim 1 above, further in view of Lin et al. (US. Pub. No. 2004/0130522, hereinafter “Lin”).
As to claim 7,    (Currently Amended) Cohen, as modified by Bannai and Kim, discloses the method of claim 1.
Cohen, as modified by Bannai and Kim, does not disclose the virtual line is presented as a portion of a painting teaching platform.
Lin teaches a virtual line is presented as a portion of a painting teaching platform [paragraph 5].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the displayed virtual line of Cohen to be a portion of a painting teaching platform, as taught by Lin, in order to input the real handwriting trace with a user’s personal charcter (Lin, paragraph 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.